AO 245}3 (Rev. WAI;`D ll/‘l()) judgment in a Crimiuat| Casc
Sheet l Re\'ised by WAED - 02!|?

Fll_FO l- ‘rtt’=
U.:,. olSleB?Eb'l'll'l‘F°

EASTERN DlSTRlF_Z'|' (_'>F \.'\.“)'~EEH|NGT:_`L`I
UNITED STATES DISTRICT COURT DEC 20 2018

Eastern District of`Was|tington
SE.»'~N F. !.‘.FJ\‘.'O`I'\ (.`.l l l’.l"_

 

UNITED STATES oF AMERICA RESENTENCING JUDGMENT SFf`i`<`»`\`~'v"`ie'»`¢¥‘WJ`L'-"`=l>]§mlnn
v.
PAUL DAVID SWALLOW Case Number: 2:]6-CR-000?4-WFN-l
USM Nuntber: 11281-0'?3
John Barto McEntire, [V
Dei`enda.nl's .‘\tlorney
Date Ol`Last Arnended Judgment 12l08f20 16
g Correction of` Sentence on Remand (18 U.S.C. 3?4?.(0(1) and(2))

|:l

THE DEFENDANT:

® pleaded guilty to count(s) l ol`the Indictrneul

m pleaded nolo contendere to count[s)
which was accepted by the court.

m was found guilty on count(s) after a
plea ofnot guilty.

 

 

 

Tlte defendant is adjudicated guilty ol`these offettses:
Title & Seetion f Nature ofOfl`ense Ol't`ensc Ended Counl
IB USC ll3(a](6], 1153 Crime on Indian Reservation Assault Resulting in Serious Budi|y |ujury (l4f2'lf2016 l

'l`he defendant is sentenced as provided in pages 2 through 7 oftltis judgment. 'l`he sentence is imposed pursuant to the
Scntencing Rel`orm Act of 1984.

[:l 'I`|te defendant has been found not guilty on count(s)
I:l Count(s) l:l is l:l arc dismissed on t]te motion oftlte United Slales

 

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of atty change ofname. residence, or
tttailin 1 address until all lines, restttution, c_osts, and special assessments int osed by tins judgment are fully pald, lf`ordered lo pay rcstitutlon,
the dctcndant must notify the court and Umted States attorney ol`ntaterlal c ranges in econonttc circumstancesl

12341'201 8
Date ofImposilion_ot`Judgr_nent

A M/,___.V? v-'".Z_»~__-»"-~d

Sigltnture ol'ludge

'l`he l-[onorab|e Wm. Fremntiug Nic|sen Senior .ludge, U.S. Distrr`et Court
Name and 'l"itle of.ludge

/2/// le>{/ / 57

 

Date

AO 2458 (Rev. WAED |1/16) .Iudgmenl in a Crimina| Case

Judgmcnt - Page 2 of 7
Shcet 2 ~ lmprisonmeni

DEFENDANT: PAUL DAVID SWALLOW
Case Number: 2116-CR-00074-WFN-l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: 84 months as to Count l

With credit for any time served.

I:I The court makes the following recommendations to the Bureau of Prisons:

E The defendant is remanded to the custody of the United States Marsha|.

L__l The defendant shall surrender to the United States Marshal for this district:

I:l at l:l a.m. |] p.m. on

 

I:l as notified by the United States Marshal.
[:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l] before 2 p.m. on
I:l as notified by the United States Marshal.
|:] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
uNiTEo sTArEs MARsHAL
By

 

DEPUTY UNITED STA'I`ES MARSHAL

AO 2458 (Rev. WAED ll/l6) ludgment in aCrimina| Case Judgment - Pagc 3 of 7
Sheet 3 - Superviscd Re|eime

DEFENDANT: PAUL DAVID SWALLOW
Case Number: 2: l 6-CR-00074-WFN-l

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : 3 Years

MANDATORY CONDITIONS
l. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within |5 days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
l:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check i`fapplicable)
4. ® You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
l:l

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

6. I___l You must participate in an approved program for domestic violence. (check ifapplicable)

Vou must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 24513 (Rev. WAED ||/|6) ]udgment in a Crimina| Case

Judgment -- Page 4 of 7
Sheet 3A - Supervised Releasc

DEFENDANT: PAUL DAVlD SWALLOW
Case Number: 2:16-CR-00074-WFN-l

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

lI.
12.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federaljudicial district where you are authorized to reside without first getting permission
from the court or the probation ofticer.

You must be truthful when responding to the questions asked by your probation officer.

You must live at a place approved by the probation officer, lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf`
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. lf you plan to change where you work or anything about your work (such as your position
or yourjob responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer,

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

lf this judgment imposes restitution, a fine, or special assessment, it is a condition of supervised release that you pay in
accordance with the Schedule of Payments sheet of this judgment. You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Condiri`ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 2458 (Rev. WAED l l/16) Judgmcnt in a Criminzil Case

.ludgmcnt - Page 5 of 7
Sheei 3D - Supervised Re|ease

DEFENDANT: PAUL DAVID SWALLOW
Case Number: 2: I6-CR-00074-WFN-|

SPECIAL CONDITIONS OF SUPERVISION

l. You must not communicate, or otherwise interact, with the victim, either directly or through someone else, without first obtaining
the permission of the probation officer. You must not enter the premises or loiter within 1000 feet of the victim's residence or place of
employment.

2. You must complete a mental health evaluation and follow any treatment recommendations of the evaluating professional which do
not require forced or psychotropic medication and/or inpatient confinement, absent further order of the court. You must allow
reciprocal release of information between the supervising officer and treatment provider. You must contribute to the cost of treatment
according to your ability to pay.

3. The defendant must reside in a residential reentry center (RRC) for a period up to 180 days. The defendant must abide by the rules
and requirements of the facility and shall participate in programs offered by the facility at the direction of the supervising officer.

4. Vou must submit your person, residence, office, or vehicle and belongings to a search, conducted by a probation officer, at a
sensible time and manner, based upon reasonable suspicion of contraband or evidence of violation of a condition of supervision.
Failure to submit to search may be grounds for revocation. You must warn persons with whom you share a residence that the premises
may be subject to search. '

5. You must undergo a substance abuse evaluation and, if indicated by a licensed/certified treatment provider, enter into and
successfully complete an approved substance abuse treatment program, which could include inpatient treatment and afiercare upon
further order of the court. You must contribute to the cost of treatment according to your ability to pay. You must allow full reciprocal
disclosure between the supervising officer and treatment provider.

6. You must abstain fi'om the use of illegal controlled substances, and must submit to urinalysis and sweat patch testing, as directed by
the supervising officer, but no more than 6 tests per month, in order to confirm continued abstinence from these substances,

7. You must not enter into or remain in any establishment where alcohol is the primary item of sale. You must abstain from alcohol
and must submit to urinalysis and Breatha|yzer testing as directed by the supervising officer, but no more than 6 tests per month, in
order to confirm continued abstinence from this substance.

AO 2458 (Rev. WAED l 1/16) ]udgment in a Criminal Case

Judgmcnt ~- Page 6 of 7
Sheet 5 -Crimina| Monetary Penalties

DEFENDANT: PAUL DAV|D SWALLOW
Case Number: 2:16-CR-00074-WFN-l

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS 3100.00 $.00 $.00 $l9,982.18
|:] The determination of restitution is deferred until . An AmendedJudgmem in a Criminal Case (AO245C) will be

entered alier such determination
E The defendant must make restitution (inc|uding community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
Michael Croff 312,495.00 $0.00

First Recovery Group, LLC $l9,982.18 $19,982.18 l
TOTALS 532,477.18 $19,982.18

 

l:] Restitution amount ordered pursuant to plea agreement $

|:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day aher the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

E The court determined that the defendant does not have the ability to pay interest and it is ordered that:

® the interest requirement is waived m fmc g restitution
for the
l:] the interest requirement for the I] fine I:I restitution is modified as follows:

* Justice for Victims of Trafficking Act of 201 5, Pub. L. No. 1 14-22
** Findings for the total amount of losses are required under Chapters lO9A, 110, l IOA, and l 13A of 'l`itle 18 for offenses committed on or after
September 13, 1994, but before April 23. 1996.

AO 245B (Rev. WAED 11/16) ludgment in a Crimina| Case

Jud ent-~Pa e7 f7
Sheet 6 - Schedule of Payments m g o

DEFENDANT: PAUL DAVlD SWALLOW
Case Number: 2116-CR-00074-WFN-|

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A l:l

El

I:l
B E
C l:l
D El
E C]
F E

Lump sum payments of $ due immediately, balance due

not later than , or

in accordance with |:| C, |:| D, |:] E, or [:] F below; or

Payment to begin immediately (may be combined with |:] C, [:\ D, or g F below); or

Payment in equal (e.g., weekly, monrhly, quarlerly) installments of $ ___ over a period of

(e.g., months oryears), to commence (e.g., 30 or 60 days) aher the date of this judgment; or
Payment in equal (e.g., weekly, monrhly, quarrerly) installments of $ over a period of

(e.g., months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
Payment during the term of supervised release will commence within (e.g., 30 or 60 days) aher release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Defendant shall participate in the BOP Inmate Financial Responsibility Program. During the time of incarceration, monetary
penalties are payable on a quarterly basis of not less than $25.00 per quarter.

While on supervised release, monetary penalties are payable on a monthly basis of not less than $25.00 per month or 10% of the
defendant's net household income, whichever is larger, commencing 30 days alter the defendant is released from imprisonment.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
lnmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
District Court, Attention: Finance, P.O. Box 1493, Spokane, WA 99210-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Def`endant Names and Case Numbers (includi'ng defendant number), Total Amount, .loint and Several Amount,
and corresponding payee, if appropriate.

l:] The defendant shall pay the cost of prosecution.

U The defendant shall pay the following court cost(s):

I] The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest.
(6) community restitution, (7) .lVTA Asscssment, (8) penalties, and (9) costs, including cost of prosecution and court eosts.

